Citation Nr: 0515081	
Decision Date: 06/03/05    Archive Date: 06/15/05

DOCKET NO.  04-00 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUE

Entitlement to increased rating in excess of 50 percent for 
paralysis and sensory impairment of the fifth cranial nerve, 
with a scar on the lower lip.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel



INTRODUCTION

Appellant had active military service from December 1958 to 
November 1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Buffalo, New 
York, Regional Office (RO) that continued a rating of 50 
percent disabling for service-connected paralysis and sensory 
impairment of the fifth cranial nerve, with a healed scar on 
the lower lip.

As part of his argument on appeal, appellant asserted that 
the initial rating for this disability was too low.  The 
issue of the initial rating has not been adjudicated by RO 
and is not before the Board.  The initial rating of April 
1963 became final and is not subject to appeal, but may be 
reopened on a finding of clear and unmistakable error or on 
presentation of new and material evidence.  The issue of 
reopening of the initial rating is referred to RO for 
development.

Appellant objected to the Rating Decision characterization of 
his period of active duty as "peacetime."  The Board 
appreciates that veterans are sensitive regarding the 
characterization of military service and takes this 
opportunity to advise appellant that periods of war are 
defined by regulation (38 C.F.R. § 3.2).  Under the 
regulation, the Korean Conflict ended on January 31, 1955, 
and the Vietnam Era began on August 5, 1964, except for 
soldiers in Vietnam for the period beginning on February 28, 
1961.  There is no showing he was in Vietnam during this 
time.  Appellant was discharged from service in November 
1962, and is therefore not considered by VA to be a veteran 
of the Vietnam Era.  No other "war" was going on during 
that time, although there were incidents where troops were 
involved.  Thus appellant is a "peacetime" veteran for VA 
purposes.


FINDINGS OF FACT

1.  Appellant has service connection for paralysis and 
sensory impairment of the fifth cranial nerve, with healed 
scar on the lower lip.  The disability is currently rated as 
50 percent disabling, effective October 1997.

2.  Current manifestations of the service-connected 
disability include numbness and pain of the right lower jaw, 
difficulty chewing, and drooling.  Symptoms are exacerbated 
by extremes in temperature.

3.  The current rating, 50 percent, is the highest schedular 
rating for this disability.
It is not shown that there is such unusual impairment as to 
render application of the regular schedular provisions 
impractical.

4.  The scar on appellant's lower right lip is not more than 
slightly disfiguring.  It is not shown to be tender and 
painful and there is no showing of limitation of function.


CONCLUSION OF LAW

Criteria for a rating in excess of 50 percent for paralysis 
and sensory impairment of the fifth cranial nerve, with 
healed scar on the lower lip, have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 
4.1, 4.2, 4.3, 4.6, 4.7, 4.40, 4.41, 4.118, 4.124a, 
Diagnostic Codes 7800, 7804, 7805, 8205 (2002-2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
2002)) became law.  VA has also redefined the provisions of 
38 C.F.R. § 3.159 in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-32 (August 29, 2001) (codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2004)).  This law 
redefined the obligations of VA and imposed an enhanced duty 
on VA to assist a claimant in developing his claim.  The VCAA 
also imposed an enhanced duty on VA to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is generally considered to be 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA § 7(a), 114 Stat. 
2096, 2099-2100 (2000).  
Appellant's claim was submitted after enactment of the VCAA.  
The VCAA accordingly applies to the instant case.

The VCAA requires VA to notify a claimant of the provisions 
of the VCAA and also to notify the claimant of the evidence 
necessary to develop his claim.  As part of the notice, VA is 
to specifically inform the claimant, and the claimant's 
representative if any, of which portion of the evidence, if 
any, VA will obtain, and which portion, if any, the claimant 
must obtain.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Also, the United States Court of Appeals for Veteran 
Claims' (Court's) decision in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) held, in part, that a VCAA notice consistent 
with 38 U.S.C.§ 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide, 
and (4) request or tell that claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim."  This new 
fourth element of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

In the present case, a substantially complete application for 
increased rating was received in December 2002; the claim was 
denied by rating decision in August 2003.  RO sent appellant 
a VCAA duty-to-assist letter in February 2003, prior to the 
rating decision, and another VCAA duty-to-assist letter in 
December 2003 during the pendancy of this appeal.  Neither of 
these two duty-to-assist letters expressly satisfied the 
fourth element ("give us everything you've got") cited in 
Pelegrini.  However, as will be discussed below, the VCAA 
provisions have been considered and complied with.  There is 
no indication that there is additional evidence to obtain, 
there is no additional notice that should be provided, and 
there has been a complete review of all the evidence without 
prejudice to the appellant.  As such, there is no indication 
that there is any prejudice to the appellant by the order of 
the events in this case.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  Any error in the sequence of events is not shown 
to have any effect on the case or to cause injury to the 
claimant.  As such, the Board concludes that any such error 
is harmless and does not prohibit consideration of this 
matter on the merits.  See ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998); Miles v. Mississippi Queen, 
753 F.2d 1349, 1352 (5th Cir. 1985).

Although the VCAA notice letters that were sent to appellant 
did not expressly contain the fourth element, the Board finds 
that appellant was otherwise fully notified of the need to 
give VA any evidence pertaining to his claim.  The VCAA duty-
to-assist letters, the original rating decision, and the 
Statement of the Case (SOC) in December 2003 all listed the 
evidence on file that had been considered in formulation of 
the decision.  All the VCAA requires is that the duty to 
notify is satisfied, and that claimants are given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.112 (harmless error).  In 
this case, because each of the four content requirements of a 
VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.   

The VCAA also places a heightened requirement on VA to assist 
a claimant in developing his claim.  In general, the VCAA 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence to substantiate his claim, 
unless no reasonable possibility exists that further evidence 
would aid in substantiating it.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2004).   In this case, RO 
obtained appellant's service medical records and treatment 
records from the VA Medical Center (VAMC), the only medical 
provider that appellant identified as having potentially 
relevant evidence for development.  Appellant was advised of 
his right to testify in a hearing before RO or before the 
Board, but he has not opted to do so.  Appellant was also 
afforded a battery of VA medical examinations under three 
different protocols (muscle, neurological, and scar) to 
determine the current severity of his service-connected 
disability.  The Board accordingly finds that VA's duty to 
assist has been satisfied in regard to this claim.

Since appellant has been advised of the evidence necessary to 
substantiate the claim, and since all available evidence has 
been obtained and properly developed, there is no further 
action to be undertaken to comply with the VCAA or its 
implementing regulations.  The Board will accordingly 
adjudicate the issue, since doing so poses no risk of 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

II.  Factual Background

Appellant's service medical and dental records are on file.  

A rating decision of April 1963 granted service connection 
for sensory paralysis of the fifth cranial nerve, with healed 
scar on the frontal surface of the lower lip, effective 
December 1962.  The initial rating was 10 percent disabling. 

Appellant submitted a request for increased rating in excess 
of 10 percent in July 1979.  Increased rating was denied, and 
appellant pursued an appeal to the Board. The Board issued a 
decision in October 1979 that continued the 10 percent 
rating.

A rating decision in March 1992 increased the evaluation to 
30 percent, effective October 1991.  

A rating decision in October 1998 increased the evaluation to 
50 percent, the current rating, effective October 1997.  
Appellant was notified of the rating decision.  Appellant did 
not appeal the rating decision within one year, and the 
rating accordingly became final.

Appellant filed the instant request for increased disability 
rating in December 2002.  Appellant asserted in his letter 
that since 1958 he had very little feeling on the right lower 
side of his face.  Pain and numbness increased as appellant 
aged.  

Appellant submitted a letter to VA in March 2003 asserting 
that the recent cold winter had exacerbated his symptoms.  
Enclosed was a letter from Dr. J.M., a private physician, 
asserting that Dr. J.M. had been treating appellant for the 
previous eight years.  Dr. J.M. asserted that appellant had 
his fifth cranial nerve severed while in the military and 
since then had no feeling in the right lower face and jaw; 
these symptoms worsened as appellant got older, and the 
sensations seemed to become worse in hot or cold weather.  
Dr. J.M. stated that appellant was prescribed pain 
medication, which was sometimes helpful.

The file contains a VA Form 21-4138 (Statement in Support of 
Claim) submitted by Dr. H.H., a VA dentist, in March 2003.  
Dr. H.H. asserted that appellant had documented paresthesia 
of the lower lip on the right side, which had not resolved.  
Symptoms were currently constant, with severing of the 
mandibular branch of the trigeminal nerve.  This adversely 
affected appellant's masticatory ability and made it 
difficult for appellant to discern any developing dental 
problems on that side.

Appellant had a VA medical examination (scars protocol) in 
April 2003.  The examiner did not have access to the C-file.  
Appellant complained of numbness of the right lower lip 
consequent to nerve injury in service.  On examination, there 
was no visible scar on the skin.  Appellant stated that the 
scar was actually inside the mouth, but had healed long 
before.  The examiner did not detect a scar in the mouth or 
on the gingiva.  Appellant appeared to have weakness of the 
muscles on the left cheek, which would be consistent with 
injury to the seventh nerve on the left side.  This would be 
unrelated to any damage to the fifth cranial nerve on the 
right side that may have occurred from dental work during 
military service.  The examiner's impression was that there 
was no visible cutaneous scar for the examiner to evaluate as 
a dermatologist.  Appellant appeared to have a motor 
neuropathy of the left cheek, consistent with seventh nerve 
injury or Bell's palsy, but that question would require 
examination by a neurologist.

Appellant had a VA neurological examination in April 2003.  
Appellant reported that during service he had an operation 
for extraction of a wisdom tooth, during the course of which 
he suffered a right cranial nerve five lesion.  Appellant 
complained of current difficulties with drooling, and with 
inability to chew and swallow without having food drip out of 
the side of his mouth.  Appellant stated that chewing caused 
pain, and that symptoms became worse with cold weather.  On 
examination, there was decrease in cranial nerve V (mild in 
V1, moderate in V2, and profound in V3).  There was atrophy 
of the muscles and mastication, and some deviation of the jaw 
when chewing.  The examiner's diagnosis was paralysis of 
cranial nerve five.

Appellant had a VA medical examination (muscles protocol) in 
April 2003.  The C-file was not available.  Appellant 
complained of numbness involving the third division of the 
right trigeminal nerve, with pain in the right side of his 
face especially in cold and damp weather and in hot weather.  
Appellant also complained of spasm and of difficulties with 
drooling.  On physical examination, there were no visible 
external or oral scars, and there was decreased sensation of 
the third division of the fifth cranial nerve (right side) 
that appeared to be complete.  The examiner's diagnosis was 
paralysis of the fifth cranial nerve.

Appellant submitted a letter in June 2003 stating that on a 
recent occasion he was embarrassed at his workplace when a 
co-worker noticed that appellant was drooling.  The letter 
also asserted that the initial rating (10 percent, granted by 
an unappealed rating decision in April 1963) should have been 
much higher.          

The file contains VA clinical records (medical and dental) 
for the period July 1998 to June 2003.  A dental note dated 
February 2003 stated that appellant's injury to the fifth 
cranial nerve would make it difficult for him to be 
forewarned of dental infection.  Otherwise, there were no 
remarks regarding the service-connected disability.

RO issued a rating decision in August 2003 continuing the 50 
percent disability rating.  Appellant filed a timely Notice 
of Disagreement (NOD).

Appellant submitted a letter in August 2003 that asserted 
appellant was told in service that the feeling would return, 
but his condition became worse rather than better.  Heat and 
cold affected appellant's face, and drooling became a problem 
as he aged.  Appellant stressed that symptoms are not merely 
his lower lip, but also the right side of the jaw.  Appellant 
stated that his disability should have been rated as 50 
percent since 1959.  Appellant also objected to the Rating 
Decision's characterization of his service as "peacetime" 
since there were military operations in and around Cuba while 
he was in military service.  

Appellant submitted a VA Form 9 with enclosed letter in 
December 2003 asserting that his disability was in the right 
side of his face and jaw, not just in the lower right lip 
(specifically, pain and numbness extending from the right 
lower lip to the right ear).  Appellant also asserted that he 
should have been rated higher initially.  

III.  Analysis

Increased Rating

Disability ratings are determined by the Diagnostic Codes in 
the Rating Schedule located in 38 C.F.R. Part 4 (2004).  
Schedular rating itself is recognition that the claimant's 
industrial capacity is impaired to some degree.  Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).  The VA schedule of 
ratings applies unless there are exceptional or unusual 
factors that would render application of the schedule 
impractical.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

In considering the severity of a disability, it is essential 
to trace the entire history of the veteran so that a rating 
may accurately reflect the elements of a disability present.  
38 C.F.R. §§ 4.1, 4.2 (2004); Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  However, while regulations require review 
of the entire recorded history by the adjudicator to ensure a 
more accurate evaluation, they do not give past medical 
reports precedence over the current medical findings; where 
an increase in the disability rating is at issue, the present 
level of disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  The Board has accordingly 
reviewed all medical evidence pertaining to appellant's 
disability, but places the greatest probative value on the 
most recent evidence.  

When a reasonable doubt arises regarding the degree of 
disability such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 3.102, 4.3 (2004).  However, where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2004).

The assignment of a particular diagnostic code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  In reviewing the claim for a 
higher rating, VA must consider which diagnostic code or 
codes are most appropriate for application in the veteran's 
case and provide an explanation for the conclusion.  See 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  Where a 
particular disability for which the veteran has been service-
connected is not listed, it may be rated by analogy to a 
closely related disease in which not only the functions 
affected, but also the anatomical area and symptomatology are 
closely analogous.  38 C.F.R. §§ 4.20, 4.27 (2004); 
Lendenmann v. Principi, 3 Vet. App. 345, 349-50 (1992); 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

VA must consider "functional loss" of a musculoskeletal 
disability separately from consideration under the diagnostic 
codes; "functional loss" may occur as a result of weakness 
or pain on motion.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2004); 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  VA must consider 
any part of the musculoskeletal system that becomes painful 
on use to be "seriously disabled."  38 C.F.R. § 4.40 
(2004).

If a veteran has separate and distinct manifestations 
relating to the same injury, he should be compensated under 
different diagnostic codes.  Esteban v. Brown, 6 Vet. App. 
259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).  
However, the evaluation of the same manifestation under 
different diagnostic codes is to be avoided.  38 C.F.R. 
§ 4.14 (2004).  The rating schedule may not be employed as a 
vehicle for compensating a claimant twice or more for the 
same symptomatology, since such a result would overcompensate 
the claimant for the actual impairment of his earning 
capacity and would constitute pyramiding.  Esteban v. Brown, 
6 Vet. App. 259 (1994), citing Brady v. Brown, 4 Vet. App. 
203 (1993).

In this case, RO rated appellant's disability under 
Diagnostic Code 8205 (paralysis of the fifth, or trigeminal, 
cranial nerve).  This diagnostic code succinctly describes 
appellant's service-connected disability and is appropriate; 
alternative diagnostic codes are discussed below.  

Diagnostic Code 8205 is based upon relative degree of sensory 
manifestation of motor loss, with 50 percent being the 
maximum schedular rating for complete paralysis.  38 C.F.R. 
§ 4.124a (2004).  The VA medical examiners in April 2003 
defined appellant's paralysis as complete, so the 50 percent 
rating is appropriate.  The 50 percent rating is also the 
highest possible schedular rating under this diagnostic code. 

VA must consider potential applications of Title 38 C.F.R., 
whether or not raised by claimant.  Schafrath v. Derwinski, 1 
Vet. App. 589, 593 (1991).  The Board has accordingly 
considered whether alternative diagnostic codes may be more 
beneficial to appellant.  In this case, appellant has 
complained of pain in the lower right jaw, so the disability 
could be rated by analogy as a disability of the mandible 
under 38 C.F.R. § 4.150, Diagnostic Codes 9900-9907 (2004).  
However, for a rating in excess of 50 percent under that 
diagnostic code, the symptoms would have to approximate 
complete loss of the mandible, and appellant clearly does not 
have symptoms of that magnitude.  Rating under 38 C.F.R. 
§ 4.150 therefore would not be more beneficial to appellant.   

The Board has considered regulations regarding pain, since 
appellant has asserted that he has pain in the area of the 
jaw.  The rating schedule does not provide a separate rating 
for pain.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).  
However, additional compensation may be granted for pain when 
pain constitutes an additional disability.  VA must consider 
"functional loss" of a musculoskeletal disability (38 
C.F.R. § 4.40, 4.45, 4.59) separately from consideration 
under the Diagnostic Codes; "functional loss" may occur as 
a result of weakness or pain on motion.  DeLuca v. Brown, 8 
Vet. App. 202 (1995).  Functional loss due to pain or 
weakness must be supported by adequate pathology and 
evidenced by the visible behavior of the claimant.  38 C.F.R. 
§ 4.40 (2004).  Also, 38 C.F.R. § 4.40 requires VA to 
consider "seriously disabled" any part of the 
musculoskeletal system that becomes painful on use.  However, 
it is improper to remand for "functional loss" when, as 
here, appellant is already receiving the maximum evaluation 
for the given disability.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).  Based on the evidence of record, including 
appellant's observed behavior during examination and 
appellant's correspondence with VA, the Board finds that the 
current 50 percent rating appropriately compensates appellant 
for pain, and that additional schedular rating for pain is 
not appropriate.  (Extraschedular consideration will be 
explained in a subsequent part of this decision.)

Evaluation of Scar

Appellant has service connection for a scar on the lower lip 
as a secondary disability, and to the degree that the scar 
represents separate and distinct manifestations appellant is 
entitled to separate compensation under the rating schedule.  

Scars of the face are rated under Diagnostic Code 7800.  
Rating criteria for scars changed in August 2002.  As noted 
above, when a rating schedule changes during the pendancy of 
an appeal, the beneficiary is entitled to the higher of the 
two ratings.  The Board will accordingly consider both the 
old and new rating criteria for scars.  Scars that cause 
limitation of function or are tender and painful may also 
warrant a compensable rating under Codes 7804 and 7805 of the 
old and new criteria.

Under the old (pre-August 2002) criteria, slightly 
disfiguring scars of the face were not compensable, and 
moderately disfiguring facing scars were rated at 10 percent.  
38 C.F.R. § 4.118, Diagnostic Code 7800 (2002).  In this 
case, there is no evidence that appellant's facial scar was 
anything more than slightly disfiguring, and in fact 
examiners could not find the scar on close examination.  
Separate compensation for the scar is accordingly not 
warranted under the old rating schedule.

Under the new (post-August 2002) criteria, for a compensable 
rating of at least 10 percent there must be at least one of 
the following eight characteristics of disfigurement: (1) 
scar five or more inches in length; (2) scar at least one-
quarter inch wide at the widest part; (3) surface contour of 
scar elevated or depressed on palpation; (4) scar adhering to 
underlying tissue; (5) skin hyperpigmented or hypopigmented 
in an area exceeding six square inches; (6) skin texture 
abnormal (irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches; (7) underlying tissue missing an 
area exceeding six square inches; or (8) skin indurated an 
inflexible in an area exceeding six square inches.  38 C.F.R. 
§ 4.118, Diagnostic Code 7800 (2004).  VA examinations in 
April 2003 showed that appellant's scar was not detectable 
and met none of the eight alternative characteristics of 
disfigurement, so separate rating for the scar is not 
warranted under the new criteria.

Likewise there is no indication that the scar is tender and 
painful or that it causes any limitation of function.  As 
such, a compensable rating under those provisions is not 
warranted.

Given that neither the old nor the new criteria for facial 
scars result in a compensable rating, the Board finds that an 
additional rating for the secondary facial scar is not 
warranted.

Extraschedular Rating

Appellant has been rated at the highest rating possible under 
the appropriate diagnostic code.

In exceptional cases, where the evaluations provided by the 
rating schedule are found to be inadequate, an extraschedular 
evaluation may be assigned commensurate with the veteran's 
average earning impairment due to the service-connected 
disorder.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  
The criteria for extraschedular evaluation are that there is 
a marked interference with employment, or frequent periods of 
hospitalization, rendering impractical the application of the 
regular rating schedule.  38 C.F.R. § 3.321(b) (2004); 
Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  In this case, 
there is no evidence that appellant's service-connected 
disability has caused him frequent periods of 
hospitalization.  Appellant has stated that his disability 
causes some degree of industrial impairment (e.g., comments 
by his co-workers), but not to a degree beyond that 
envisioned under the rating schedule.  The Board accordingly 
finds that extraschedular rating is not appropriate for this 
disability.

Based on the above, the Board finds that the criteria for an 
increased evaluation in excess of 50 percent are not met.  In 
reaching this conclusion, the Board has given due 
consideration to 38 C.F.R. § 4.7 (2004) and the doctrine of 
reasonable doubt.  Appellant has the highest schedular 
rating, and the evidence of record does not show that the 
manifestations of appellant's service-connected disability 
render schedular rating impractical.  For these reasons, the 
Board has determined that the evidence preponderates against 
the claim for entitlement to an increased evaluation for 
paralysis and sensory impairment of the fifth cranial nerve, 
with healed scar on the lower lip, and the benefit-of-the-
doubt rule does not apply. 


ORDER

Increased rating in excess of 50 percent for paralysis and 
sensory impairment of the fifth cranial nerve, with a scar on 
the lower lip, is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


